

79 SRES 247 IS: Recognizing the significance of Asian/Pacific American Heritage Month as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States.
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 247IN THE SENATE OF THE UNITED STATESMay 27, 2021Ms. Hirono (for herself, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Brown, Ms. Cantwell, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Coons, Ms. Cortez Masto, Ms. Duckworth, Mr. Durbin, Mrs. Feinstein, Ms. Hassan, Mr. Kaine, Ms. Klobuchar, Mr. Markey, Mr. Menendez, Mr. Merkley, Mr. Padilla, Ms. Rosen, Mr. Schatz, Mrs. Shaheen, Ms. Smith, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Wyden, and Mr. Kelly) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the significance of Asian/Pacific American Heritage Month as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States.Whereas the people of the United States join together each May to pay tribute to the contributions of generations of Asian Americans and Pacific Islanders who have enriched the history of the United States;Whereas the history of Asian Americans and Pacific Islanders in the United States is inextricably tied to the story of the United States;Whereas the Asian-American and Pacific Islander community is an inherently diverse population, composed of more than 45 distinct ethnicities and more than 100 language dialects;Whereas, according to the Bureau of the Census, the Asian-American population grew faster than any other racial or ethnic group over the last decade, surging nearly 72 percent between 2000 and 2015;Whereas there are approximately 22,000,000 residents of the United States who identify as Asian and approximately 1,600,000 residents of the United States who identify as Native Hawaiian or other Pacific Islander, making up nearly 7 percent of the total population of the United States;Whereas the month of May was selected for Asian/Pacific American Heritage Month because the first Japanese immigrants arrived in the United States on May 7, 1843, and the first transcontinental railroad was completed on May 10, 1869, with substantial contributions from Chinese immigrants;Whereas section 102 of title 36, United States Code, officially designates May as Asian/Pacific American Heritage Month and requests the President to issue an annual proclamation calling on the people of the United States to observe the month with appropriate programs, ceremonies, and activities;Whereas on April 30, 2021, President Biden issued a proclamation on Asian American and Native Hawaiian/Pacific Islander Heritage Month, recognizing the history, achievements, and diversity of Asian Americans and Native Hawaiians/Pacific Islanders, and the systemic barriers to economic justice, health equity, educational attainment, and personal safety experienced by many in the Asian-American and Native Hawaiian/Pacific Islander community; Whereas 2021 marks several important milestones for the Asian-American and Pacific Islander community, including—(1)the 45th anniversary of Presidential Proclamation 4417, dated February 19, 1976 (41 Fed. Reg. 7741), in which President Gerald Ford formally rescinded Executive Order 9066 (7 Fed. Reg. 1407; relating to authorizing the Secretary of War to prescribe military areas) and condemned the incarceration of United States citizens and lawful permanent residents of Japanese ancestry during World War II;(2)the 65th anniversary of the election to the House of Representatives of Dalip Singh Saund, the first Asian American, first Indian American, and first Sikh American elected to Congress;(3)the 75th anniversary of the passage of the amendments made by the Act of July 2, 1946 (commonly known as the Luce–Cellar Act of 1946) (60 Stat. 416, chapter 534), which allowed Filipinos and Indians to immigrate to the United States and become naturalized United States citizens;(4)the 75th anniversary of the passage of the First Supplemental Surplus Appropriation Rescission Act, 1946 (Public Law 79–301; 60 Stat. 6), and the Second Supplemental Surplus Appropriation Rescission Act, 1946 (Public Law 79–391; 60 Stat. 221), which stripped military benefits from Filipino World War II veterans in the service of the United States Armed Forces;(5)the 100th anniversary of the first premier in a United States film of an Asian-American woman, Anna May Wong, in Bits of Life; and(6)the 120th anniversary of the arrival of Peter Ryu, the first Korean immigrant in the United States;Whereas Asian Americans and Pacific Islanders have made significant contributions to the United States at all levels of the Federal Government and in the United States Armed Forces, including—(1)Daniel K. Inouye, a Medal of Honor and Presidential Medal of Freedom recipient who, as President pro tempore of the Senate, was the highest-ranking Asian-American government official in the history of the United States;(2)Dalip Singh Saund, the first Asian-American Congressman;(3)Patsy T. Mink, the first woman of color and Asian-American woman to be elected to Congress;(4)Hiram L. Fong, the first Asian-American Senator;(5)Daniel K. Akaka, the first Senator of Native Hawaiian ancestry;(6)Norman Y. Mineta, the first Asian-American member of a Presidential cabinet; (7)Elaine L. Chao, the first Asian-American woman member of a Presidential cabinet; and(8)Kamala D. Harris, the first woman and the first Asian American to hold the Office of the Vice President; Whereas, in 2021, the Congressional Asian Pacific American Caucus, a bicameral caucus of Members of Congress advocating on behalf of Asian Americans and Pacific Islanders, is composed of 75 Members, including 18 Members of Asian or Pacific Islander descent;Whereas, in 2021, Asian Americans and Pacific Islanders are serving in State and Territorial legislatures across the United States in record numbers, including in—(1)the States of Alaska, Arizona, California, Connecticut, Florida, Georgia, Hawaii, Idaho, Illinois, Kansas, Kentucky, Maryland, Massachusetts, Michigan, Minnesota, Missouri, Nevada, New Hampshire, New Jersey, New York, North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, Tennessee, Texas, Utah, Virginia, Washington, Wisconsin, and Wyoming; and(2)the Territories of American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands;Whereas, in 2021, Asian Americans and Pacific Islanders honorably serve throughout the Federal judiciary;Whereas, since January 2020, the increased use of anti-Asian terminology and rhetoric related to the 2019 novel coronavirus (COVID–19) has perpetuated an anti-Asian stigma and has resulted in a dramatic increase in reports of hate crimes and incidents against individuals of Asian descent;Whereas there remains much to be done to ensure that Asian Americans and Pacific Islanders have access to resources and a voice in the Government of the United States and continue to advance in the political landscape of the United States; andWhereas celebrating Asian/Pacific American Heritage Month provides the people of the United States with an opportunity to recognize the achievements, contributions, and history of, and to understand the challenges faced by, Asian Americans and Pacific Islanders: Now, therefore, be it That the Senate—(1)recognizes the significance of Asian/Pacific American Heritage Month as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States; and(2)recognizes that Asian-American and Pacific Islander communities enhance the rich diversity of and strengthen the United States. 